Case 2:18-cr-00278-JCZ-KK Document 112 Filed 08/04/20 Page 1 of 2 PageID #: 441



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                               CASE NO. 2:18-CR-00278-01

 VERSUS                                                 JUDGE ZAINEY

 RONALD W ALLEN JR (01)                                 MAGISTRATE JUDGE KAY

                                      RULING AND REASONS

            Before the Court is a “Motion to Dismiss” (Doc. 102) wherein Defendant Ronald W. Allen,

 Jr. moves to dismiss, without prejudice the Notice of Appeal 1 as to the Final Judgment and the

 Notice of Appeal 2 as to the Order denying Allen’s release from custody pending appeal. The Court

 is without jurisdiction to dismiss Allen’s appeals to the Fifth Circuit Court of Appeal. Allen must

 make that request to the Fifth Circuit. See Alaska Elec. Pension Fund v. Flowserve Corp., 572

 F.3d 221 (5th Cir. 2009) (“[t]he filing of a notice of appeal is an event of jurisdictional

 significance—it confers jurisdiction on the court of appeals and divests the district court of its

 control over those aspects of the case involved in the appeal.”) Accordingly, it is

            ORDERED that the Motion to Dismiss is hereby DENIED.

            THUS DONE AND SIGNED in New Orleans, Louisiana on this 4th day of August, 2020.



                                                __________________________________________
                                                JAY C. ZAINEY
                                                UNITED STATES DISTRICT JUDGE




 1
     Docs. 66, 67, and 68.
 2
     Doc. 76.
Case 2:18-cr-00278-JCZ-KK Document 112 Filed 08/04/20 Page 2 of 2 PageID #: 442
